DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 16 with the important feature being “a concave dovetail groove is provided on the lower surface of the upper shed housing body, a protrusion corresponding to the concave dovetail groove is provided on an outer edge of the lower shed housing body, through joining the protrusion with the concave dovetail groove.” Therefore claims 16-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest Prior Art is MA (CN 104538131) and Ely et al. (US 4,053,707).



Ely et al. teach a first strap (68) is provided on a portion of the second connecting portion (66) located on the upper shed housing body (upper portion of barrier sheet (10)), wherein the first groove (cut formed in portion (69)) is provided with at least one first protrusion (70), and the first strap (68) is provided with at least one second through hole (71) fitting the at least one first protrusion (70), to connect the first strap (68) with the first groove (formed in portion (69)) and close the shed housing (10) along the circumferential direction (around the shed of the insulator (insulator abstract)). Ely et al. 

Neither Ma nor Ely et al. teach a concave dovetail groove is provided on the lower surface of the upper shed housing body, a protrusion corresponding to the concave dovetail groove is provided on an outer edge of the lower shed housing body, through joining the protrusion with the concave dovetail groove.

Therefore claim 16 is allowed.

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed December 29, 2020, with respect to claim 15 has been fully considered and are persuasive.  The applicant acknowledged the indication in the Office Action that claim 16 is allowed.  New claims 17-22 were added to depend from allowed claim 16. Claims 1, 3, 4, 8-10, 12 and 15 are canceled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847       
/William H. Mayo III/Primary Examiner, Art Unit 2847